                Case 2:20-mj-00496-JTR          ECF No. 1       filed 12/17/20   PageID.1 Page     1 of 2
                                                                                          FILED IN THE
                                                                                            U.S. DISTRICT COURT
AO 91 (Rev.11/11) Criminal Complaint                                                  EASTERN DISTRICT OF WASHINGTON


                                          United States District Court
                                                         for the
                                                                                      Dec 17, 2020
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK




                                                            )
        UNITED STATES OF AMERICA
                                                            )
                                                            )
                             v.
                                                            )      Case No. 2:20-mj-00496-JTR
                                                            )
        GUMARO GARCIA-HERRERA
                                                            )

                                             CRIMINAL COMPLAINT

          I, Jaimie A. Waite, the complainant in this case, state that the following is true to the best of my
knowledge and belief.

          On or about the date(s) of December 14, 2020, in the county of Grant in the Eastern District of
Washington, the defendant(s) violated:


          Code Section                           Offense Description
          8 U.S.C. § 1326                        Alien in the United States After Deportation

          This complaint is based on these facts:
          On or about December 14, 2020, Gumaro GARCIA-HERRERA, a citizen and national of Mexico,
who theretofore on or about January 18, 2004 has been arrested and deported from the United States at San
Ysidro, California, was found in the United States by Moses Lake Police Officer Mitch Hohman, in Grant
County, Washington, within the Eastern District of Washington.

          Gumaro GARCIA-HERRERA did not have the expressed consent of the Attorney General, or his
successor, or the Secretary of the Department of Homeland Security to apply for re-entry into the United States.

          I further state that I am an Immigration and Enforcement Removal Officer and that this complaint is
based on the following facts: I have personal knowledge based upon the documents contained in the defendant’s
alien file that Gumaro GARCIA-HERRERA is a citizen and national of Mexico who was arrested and
deported from the United States at San Ysidro, California on January 18, 2004.

          Additionally, the Defendant, Gumaro GARCIA-HERRERA, was contacted by Moses Lake Police
Officer Hohman on December 14, 2020 in Moses Lake, Washington. The Defendant, Gumaro GARCIA-
HERRERA, produced a Washington State Drivers’ license (WDL765Z7003B). I, Deportation Officer Waite,
spoke to Officer Hohman after this contact and Officer Hohman relayed the above information.

             Continued on the attached sheet.
            Case 2:20-mj-00496-JTR        ECF No. 1      filed 12/17/20      PageID.2 Page 2 of 2

       On December 15, 2020 Deportation Officer Waite obtained US DHS ICE database records of the
January 18, 2004, removal of Gumaro GARCIA-HERRERA, AXXXXXXXX, at San Ysidro, California. The
Defendant Gumaro GARCIA-HERRERA was positively identified to be the same person who was processed
on or about January 18, 2004 in San Ysidro, California with matching name, date of birth and photograph.

       As aforesaid, the Attorney General, or his successor, or the Secretary of the Department of Homeland
Security has not approved the Defendant for re-admission into the United States.



                                                    ______________________________________________
                                                                        Complainant’s signature

                                                    Jaimie A. Waite, Deportation Officer, ICE
                                                                        Printed name and title

Sworn to before me telephonically and signed electronically.

                17th 2020
Date: December _______,
                                                    ______________________________________________
                                                                          Judge’s signature

City and state:   Spokane, Washington               John T. Rodgers, United States Magistrate Judge
